United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                         August 5, 2009

                                            Before

                            RICHARD D. CUDAHY, Circuit Judge

                            KENNETH F. RIPPLE, Circuit Judge

                            DIANE P. WOOD, Circuit Judge



No. 08-3287

UNITED STATES OF AMERICA,                                 Appeal from the United States
          Plaintiff-Appellee,                             District Court for the Southern
                                                          District of Indiana, New Albany
                                                          Division

                                    v.                    No. 4:06-cr-0023-SEB-MGN-14

JEFFERY DEAN,                                             Sarah Evans Barker, Judge.
           Defendant-Appellant.




                                           ORDER

       It is ordered that the following corrections be made in the opinion of the court dated
July 31, 2009:

              Slip opinion page 5 and 6, footnote 3—Footnote 3 is omitted;

              Slip opinion page 6, footnote 5—Footnote 5 is omitted.



                                                                              It is so ordered.